DETIALED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 48 in figure 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of U.S. Patent No. 10,664,825. 
For Claims 1-16, although these claims are not respectively identical to Claims 1-16 of U.S. Patent No. 10,664,825, Claims 1-16 are not patentably distinct from Claims 1-16 of U.S. Patent No. 10,664,825 because Claims 1-16 are respectively broader than and fully encompassed by Claims 1-16 of U.S. Patent No. 10,664,825.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor(s) regards as the invention.
Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).”  Id.  Thus, “A decision on whether a claim is indefinite under 35 U.S.C. 112(B) or pre-AIA  35 U.S.C. 112, second paragraph requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification.”  See MPEP § 2173.02.
As for Claims 2 and 3, Claim 2 recites therein, “performing authentication based at least in part on identifying the first and second images as both being generated at a particular time that is indicated in time-related metadata.”  Claim 3 recites a similarly structured limitation.  However, one with ordinary skill in the art would find these limitations confusing when considering the “perform authentication based on the identification of the gesture” limitation of Claim 1.

Claim 1 does not indicate that the authentication could be based on more than one factor and Claims 2 and 3 each do not indicate that the factor is in addition to the factor of Claim 1.  Thus, one with ordinary skill in the art would find these limitations confusing.
Therefore, Claims 2 and 3 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
For the purposes of examination, the Examiner has interpreted Claims 2 and 3 as if the authentication is performed on two factors, with the first factor being identified in Claim 1 and the second factor being identified respectively in Claims 2 and 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wexler et al. (US 2018/0114330; herein “Wexler”).
For Claim 1, Wexler discloses, as shown in figures 2, 3A, 5A, and 29-31C, a device (110), comprising: 

at least one computer storage (550) with instructions executable by the at least one processor (110) to (see paragraph [0121]): 
receive at least a first image and receive at least a second image (as discussed in paragraphs [0099] and [0100], the processor receives a plurality of images from the image sensor 220); 
based on the first and second images, identify a gesture performed between a first user and a second user (as discussed in paragraphs [0366] and [0377], the processor 110 analyzes the images to determine if the two users are shaking hands, which is a gesture that is performed between the users and an action indicative of a verbal contract; also, see step 3108 in figure 31A); and 
perform authentication based on the identification of the gesture (as discussed in paragraph [0372], a verbal contract is registered at least based on the recognized handshake, the Examiner considers registration of the verbal contract to authenticate the verbal contract; as shown in figure 31B, the verbal contract is authenticated by authenticating the identity of each of the parties to the contract).
As for Claim 9, Wexler discloses, as shown in figures 2, 3A, 5A, and 29-31C, wherein the authentication is in relation to exchange of a digital asset (e.g., the electronic transfer of funds; see paragraphs [0375] and [0378].
As for Claim 11, Wexler discloses, as shown in figures 2, 3A, 5A, and 29-31C, wherein the device (110) comprises a headset (see figures 2 and 3A).

Claims 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2014/0232635; herein “Lee”).
For Claim 12, Lee discloses, as shown in figures 1, 2, 3A, and 6A, a computer-implemented method, comprising: 
receiving a first set of images and a second set of images (as shown in figure 1, each device includes a gesture sensor 111/121, which includes the event-based image sensor 600 if figure 6A; as discussed in paragraphs [0053], [0059], [0081], [0087], [0094], and [0111], each gesture sensor 111/121 performs gesture detection on a set of images); 
based on the first set of images, identifying a physical interaction between a first user and a second user (as discussed in paragraphs [0053], [0059], [0081], [0087], [0094], and [0111], each gesture sensor 111/121 performs gesture detection on a set of images; as shown in figure 3A, the gesture relates to a physical interaction between first user and the second user that takes place; also, see paragraph [0088]);
based on the second set of images, identifying the physical interaction between the first user and the second user (as discussed in paragraphs [0053], [0059], [0081], [0087], [0094], and [0111], each gesture sensor 111/121 performs gesture detection on a set of images; as shown in figure 3A, the gesture relates to a physical interaction between first user and the second user that takes place; also, see paragraph [0088]); and 
based on identifying the physical interaction based on both the first set of images and the second set of images (e.g., the data transfer request with a thumb flick gesture of the first user and the data transfer acceptance with a thumb flick gesture of the second user), authenticating an electronic interaction between the first user and the second user (e.g., the gesture/physical 
As for Claim 13, Lee discloses, as shown in figures 1, 2, 3A, and 6A, wherein the interaction is identified based on identification of a gesture from both the first set of images and the second set of images (as discussed in paragraphs [0053], [0059], [0081], [0087], [0094], and [0111], each gesture sensor 111/121 performs gesture detection on a set of images; as shown in figure 3A, the gesture relates to a physical interaction between first user and the second user that takes place; also, see paragraph [0088]) and based on identification of the first and second sets of images being generated at least within a distance of each other within a time of each other (see paragraphs [0068]-[0070] and the relative location measuring unit 211/221 of each device).
As for Claim 14, Lee discloses, as shown in figures 1, 2, 3A, and 6A, wherein the electronic interaction pertains to passing control of a digital asset (e.g., the electronic transfer of funds; see paragraphs [0375] and [0378].
As for Claim 15, Lee discloses, as shown in figures 1, 2, 3A, and 6A, wherein the digital asset comprises a video game (see paragraphs [0005] and [0049]).

Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulz et al. (US 2015/0081544; herein “Schulz”).
For Claim 17, Schulz discloses, as shown in figures 1-5, an apparatus (206/500), comprising: 
at least one display (514); 
at least one processor (504) programmed with instructions to (see paragraphs [0066] and [0069]): 

a first option selectable to enable authentication via a physical interaction between at least first and second users (see paragraph [0049] where it states “a user may assign specific actions or gestures to correspond to specific data (e.g., a handshake may be assigned to correspond to a $5 payment, etc.)”; the assignment of the actions/gestures corresponds to the selection and the actual assignment of the $5 to the handshake is the physical interaction).
As for Claim 18, Schulz discloses, as shown in figures 1-5, wherein the UI comprises (see paragraph [0049]): 
a setting to select a particular predefined gesture as a gesture to be recognized to perform authentication (see paragraph [0049] where it states “a user may assign specific actions or gestures to correspond to specific data (e.g., a handshake may be assigned to correspond to a $5 payment, etc.)”; the assignment of the actions/gestures corresponds to the selection and the actual assignment of the $5 to the handshake is the physical interaction; also, see where it states, “Look up tables and lists may be search and displayed … indicate which specific actions or gestures correspond to specific data”).
As for Claim 19, Schulz discloses, as shown in figures 1-5, wherein the particular predefined gesture comprises a hand contact gesture (e.g., a hand shake; see paragraph [0049] along with figures 4a and 4b).
As for Claim 20, Schulz discloses, as shown in figures 1-5, wherein the UI comprises (see paragraph [0049]) an input element to enable a user to define the physical interaction (see paragraph [0049] where it states “a user may assign specific actions or gestures to correspond to specific data (e.g., a handshake may be assigned to correspond to a $5 payment, etc.)”; the assignment of the actions/gestures corresponds to the selection and the actual assignment of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0232635; herein “Lee”) in view of Wexler et al. (US 2018/0114330; herein “Wexler”).
As for Claim 16, Lee does not further disclose identifying the electronic interaction at least in part by performing speech recognition using an audio stream of the first user and the second user speaking.
However, Wexler discloses this feature.  As discussed above, Wexler discloses identifying a gesture performed between a first user and a second user based on received images (as discussed in paragraphs [0366] and [0377], the processor 110 analyzes the images to determine if the two users are shaking hands, which is a gesture that is performed between the users and an action indicative of a verbal contract; also, see step 3108 in figure 31A) and perform authentication based on the identification of the gesture (as discussed in paragraph [0372], a verbal contract is registered at least based on the recognized handshake, the Examiner considers registration of the verbal contract to authenticate the verbal contract; as shown in figure 31B, the verbal contract is authenticated by authenticating the identity of each of the parties to the contract).  As part of identifying the electronic interaction and performing the authentication, 
Adding Wexler’s method and inclusion of audio data as part of the authentication process to Lee’s method is advantageous because help reduce the amount of data processing involved in determining which information collected by the devices are useful.  See paragraph [0357].  As Wexler describes, user devices that monitor the environment around them collect large amounts of information and that by collecting and identifying certain types of information, such as audio data, that amount of information can be reduced the information that can be considered “useful.”
Therefore, based on the foregoing factual findings and advantages, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to include Wexler’s audio capture in the method disclosed by Lee.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure for the following reasons:
The ‘417 Publication is similar to Wexler, Lee, and Schulz in that it shows an authentication of an interaction between two individuals.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Justin P. Misleh/
Primary Examiner, Art Unit 2662
January 15, 2021